DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
- The amendment filed on May 24, 2022 has been entered.
- Claims 1-20 are pending.
- Claims 1, 10 and 15 have been amended.
- Claims 1-20 are allowed.
-Terminal Disclaimer filed on May 31, 2022 is approved.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “in response to a determination that the change in the signal to noise ratio has resulted in the signal to noise ratio being below a defined threshold, indicative of threshold low coverage, transmitting an indication that a transform precoding enabled modulation scheme is to be selected (Claim 1)”, “in response to a determination, as a result of the change, that the signal to noise ratio is above a defined threshold, signaling, by the network equipment, that a transform precoding disabled modulation scheme is recommended to be used (Claim 10)” and “after the change, in response to determining that the signal to noise ratio has decreased below a defined threshold, indicative of threshold low coverage, transmitting a second indication that a transform precoding enabled modulation scheme is to be selected, or in response to determining that the signal to noise ratio has increased above the defined threshold, indicating that a transform precoding disabled modulation scheme is to be selected (Claim 15).” The closest prior art found is as follows:
Yoshioka et al. (Pub. No. US 2021/0320747 A1)- , the UE determines the PTRS time density by using a threshold set associated with at least one of whether or not the transform precoder is enabled and an MCS table. Consequently, when a plurality of MCS tables (e.g., first to third MCS tables) are dynamically switched, it is possible to optimize the uplink PTRS time density, and improve a phase noise (phase error) correction effect.
Nammi et al. (Pub. No. US 2019/0312706 A1)- Depending on the number of layers of a data traffic transmission, the transmission can either comprise one codeword symbol or two codeword symbols. If there are two codeword symbols included in a data traffic transmission, the transmitter can indicate the modulation code scheme and other information for each codeword symbol in the first codeword symbol and second codeword symbol locations in the downlink control information data structure. If there is only one codeword symbol, however, the transmitter can provide a modulation code scheme and redundancy version that would not be self-decodable in the second codeword symbol setting location, indicating to the receiver that there is only one codeword symbol in the data traffic transmission.
None of these references, taken alone or in any reasonable combination, teach the claims as recited, “in response to a determination that the change in the signal to noise ratio has resulted in the signal to noise ratio being below a defined threshold, indicative of threshold low coverage, transmitting an indication that a transform precoding enabled modulation scheme is to be selected (Claim 1)”, “in response to a determination, as a result of the change, that the signal to noise ratio is above a defined threshold, signaling, by the network equipment, that a transform precoding disabled modulation scheme is recommended to be used (Claim 10)” and “after the change, in response to determining that the signal to noise ratio has decreased below a defined threshold, indicative of threshold low coverage, transmitting a second indication that a transform precoding enabled modulation scheme is to be selected, or in response to determining that the signal to noise ratio has increased above the defined threshold, indicating that a transform precoding disabled modulation scheme is to be selected (Claim 15)” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472